Citation Nr: 0419463	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  96-48 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undifferentiated 
somatoform disorder, claimed in the alternative as a 
disability due to undiagnosed illness manifested by fatigue, 
depression, and forgetfulness.

2.  Entitlement to service connection for a disability 
manifested by joint pain, claimed in the alternative as a 
disability due to undiagnosed illness.

3.  Entitlement to a disability rating in excess of 10 
percent for irritable bowel syndrome (IBS), on appeal from 
the initial grant of service connection.

4.  Entitlement to an increased disability rating for a 
herniated nucleus pulposis of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.F.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to April 
1992.  He served in the Southwest Asian (SWA) theater of 
operations during the Persian Gulf War and was awarded the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 and March 1998 rating 
decisions.  In October 1995, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
denied service connection for fatigue and forgetfulness, 
claimed in the alternative as a disability due to undiagnosed 
illness.  In March 1998, the RO in St. Petersburg, Florida, 
denied service connection for a disability manifested by 
joint pain, claimed in the alternative as a disability due to 
undiagnosed illness.  The RO also granted service connection 
for IBS, evaluated as 10 percent disabling.  In March 1998, 
the RO increased the evaluation from 10 to 20 percent for 
mechanical low back pain.  In August 2003, the RO increased 
the evaluation from 20 to 40 percent for the service-
connected low back disability now characterized as a 
herniated nucleus pulposus of the lumbar spine.

In June 2000, the veteran appeared at the St. Petersburg RO 
and testified at a video-conference hearing held before the 
undersigned Veterans Law Judge sitting in Washington, DC.   A 
transcript of the hearing is of record.

In December 2000, the Board remanded this case for additional 
development and due process concerns.  The case has been 
returned for further appellate review.

With the exception of the issue of entitlement to an initial 
evaluation in excess of 10 percent for IBS, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT 

The veteran's IBS is manifested by alternating diarrhea and 
constipation, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
irritable bowel syndrome have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 1998, the RO granted entitlement to service 
connection for IBS, and the veteran expressed disagreement 
with the 10 percent evaluation assigned at that time.  The 
appeal being from the initial rating assigned upon awarding 
service connection, the entire body of evidence is for equal 
consideration, and it is necessary to determine whether the 
veteran has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
(DCs) identify the various disabilities.  Id.  It is 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2003).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's IBS is rated under DC 7319 (irritable colon 
syndrome).  Under DC 7319, a moderate disability, with 
frequent episodes of bowel disturbance with abdominal 
distress, warrants a 10 percent rating.  A severe disability, 
with diarrhea or alternating diarrhea and constipation, with 
more or less constant abdominal distress, warrants a 30 
percent disability rating, the highest possible schedular 
rating for this disability.  38 C.F.R. § 4.114, DC 7319 
(2003).

The February 2004 VA examiner opined that it was not likely 
that the veteran has severe IBS, adding that that based on 
the symptoms provided the veteran likely has moderate IBS.  
The examiner explained that the veteran's electrolytes are 
within normal limits and that on examination he appeared to 
be well nourished.  Other competent evidence, however, 
suggests the disability picture more nearly approximates the 
criteria for an evaluation of 30 percent, consistent with 
severe IBS.     

The December 1997 VA examiner documented stomach pain, daily 
stomach cramps, and six to eight bowel movements daily.  The 
examiner noted that these symptoms reportedly curtailed the 
veteran's regular activities.  The May 2001 VA examiner also 
documented complaints of six to eight bowel movement daily, 
accompanied by nausea.  The veteran also told the May 2001 VA 
examiner that his diarrhea alternates with constipation a 
couple times each week.  VA treatment records confirm 
complaints of frequent diarrhea with episodes of 
constipation.  It is also noteworthy that even the February 
2004 VA examiner, who described the veteran's IBS as 
moderate, documented the veteran's complaints of six to eight 
bowel movements daily that alternate between diarrhea and 
constipation, with associated intestinal gas and cramping in 
the abdomen every morning, symptoms virtually identical to 
those required in DC 7319 for a 30 percent rating.      

Resolving reasonable doubt in favor of the veteran, the Board 
concludes that the maximum schedular rating of 30 percent is 
warranted for the veteran's IBS.  38 C.F.R. §§ 4.3, 4.7.  The 
Board notes that the assignment of the maximum schedular 
rating obviates the need for further development of the claim 
pursuant to VA's duty to notify and assist.  


ORDER

Entitlement to an initial evaluation of 30 percent for 
irritable bowel syndrome is granted, subject to the laws 
governing the award of monetary benefits.   


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Although the veteran underwent VA examination that included a 
review of his low back, the examination report inadequately 
documents findings associated with the criteria for rating 
disorders of the spine.  Similarly, the May 2001 VA 
examinations pertaining to the veteran's undiagnosed 
illnesses are inadequate for rating purposes.  There is no 
indication that the joints examiner reviewed the veteran's 
claims folder, and the psychiatric examiner did not provide 
the opinion requested by the Board's prior remand (stating 
that the etiology of the veteran's symptoms was "unknown").  
See 38 C.F.R. § 4.70 (2003); Beverly v. Brown, 9 Vet. App. 
402 (1996); see, e.g., Bierman v. Brown, 6 Vet. App. 125 
(1994).  Re-examinations are therefore indicated.

It is noted that on December 27, 2001, the President signed 
into law the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. 107-103, 115 Stat. 976 (2001) with an effective 
date of March 1, 2002.  This Act enlarged the circumstances 
under which a Persian Gulf War veteran could qualify for 
veterans' benefits due to his or her service in the SWA 
theater of operations during the Persian Gulf War.  The 
Veterans Education and Benefits Expansion Act of 2001 has 
made it possible for service connection to be granted for a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms 
which may have been given a diagnosis as opposed to limiting 
the grant of service connection to those illnesses which 
remain undiagnosed.  See 38 U.S.C.A. § 1117(a)(1) as amended 
by § 202 of HR 1291, Pub. L. 107-103, 115 Stat. 976 (2001).

Additionally, the criteria for evaluating disorders of the 
spine were amended on September 23, 2002, and again on 
September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002); 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  
Although the RO considered the revised regulations, another 
final rule adds two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a.  These notes 
were inadvertently omitted when the pertinent regulation was 
initially published in the Federal Register last year.  See 
69 Fed. Reg. 32,449 (June 10, 2004).  The RO should take this 
opportunity on remand to consider whether the new criteria 
should be applied in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements for the veteran to be 
afforded examinations by a VA psychiatrist 
and a VA orthopedist.  The claims file must 
be made available to the doctors, and the 
doctors should indicate in the examination 
reports whether the claims file was reviewed.  

The orthopedic doctor should render 
diagnoses of all current disabilities 
manifested by joint pain (i.e., ankles, 
knees, elbows, shoulders, hips).  Does 
the veteran suffer from fibromyalgia?  
All necessary tests in order to determine 
the correct diagnoses as determined by 
the doctor are to be done, i.e., joints 
x-rays.  If no such disorders are found, 
the doctor should so state. 

If there are any objective indications of 
joint problems or joint pain that cannot 
be attributed to any organic or 
psychological cause, the doctor should so 
state.  The doctor should identify any 
abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The doctor should also render an opinion 
concerning the date of onset and etiology 
of any current joint disorder.  Is it as 
least as likely as not that any current 
joint disorder was incurred during 
service and/or is related to an in-
service disease or injury, including the 
in-service treatment for right knee and 
ankle problems?

The psychiatrist should render diagnoses 
of all current disabilities manifested by 
fatigue, depression, and forgetfulness.  
Does the veteran suffer from an 
undifferentiated somatoform disorder 
and/or chronic fatigue syndrome?  All 
necessary tests in order to determine the 
correct diagnoses as determined by the 
doctors are to be done.  If no such 
disorders are found, the doctor should so 
state. 

The psychiatrist should also render an 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by fatigue, depression, and 
forgetfulness.  Is it as least as likely 
as not that the disorder was incurred 
during active service and/or is related to 
active service?

The doctors must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination of his service-connected 
herniated nucleus pulposus of the lumbar 
spine.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected herniated 
nucleus pulposus of the lumbar spine.  

The examiner should specifically 
document whether there is unfavorable 
ankylosis of the spine.  The examiner 
should also identify any orthopedic and 
neurological findings related to the 
service-connected low back disability and 
fully describe the extent and severity of 
those symptoms.

Any indication that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be directly 
addressed and discussed in the examination 
report.

3.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should document its 
consideration of the June 2004 regulatory 
revisions for rating intervertebral disc 
syndrome.  If any of the decisions 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.
  


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



